DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 32-34, 37-40, 42, 44-46, 49-50 and 52-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 30, 32-34, 37-40, 42, 44-46, 49-50 and 52-58 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 30, 42, 52, and 56, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method of managing a [simulated] surgical system, the method comprising:
receiving a first user input […] to impart motion to [a] first master controller;
rendering a first scene […] representing [an] environment simulating a surgical site within a patient;
wherein rendering the first scene […] includes rendering a representation of a first […] instrument within the first scene, the representation of the first […] instrument located in the first scene having at least one of position, speed and rotation corresponding to at least one of position, speed and rotation imparted to the first master controller;
presenting the first scene to a user […], the first scene includes the representation of the first […] instrument within the first scene;
receiving […] an environmental variable describing at least one of position, speed and rotation imparted to the first master controller;
receiving a second user input […] to impart motion to the second master controller ;
rendering a second scene […]:

wherein rendering the second scene […] includes rendering a representation of a second […] instrument within the second scene, the representation of the second […] instrument in the second scene having at least one of position, speed, and rotation corresponding to at least one of position, speed and rotation imparted to the second master controller;
wherein rendering the second scene […] includes rendering a representation of the first […] instrument within the second scene, by translating the environmental variable describing at least one of the position, speed, and rotation imparted to the first master controller to represent at least one of a position, speed, and rotation of the representation of the first […] instrument within the second scene at the second user interface; and
presenting the second scene to a user […], the second scene includes the representation of the second […] instrument within the second scene and the representation of the first […] instrument within the second scene.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., user interfaces, master controllers, virtual displays, a wide area network, video subsystems, communication subsystems, a non-transitory computer readable medium comprising instructions, and/or one or more computers, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., user interfaces, master controllers, virtual displays, a wide area network, video subsystems, communication subsystems, a non-transitory computer readable medium comprising instructions, and/or one or more computers, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 6 and 8 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 37-40, 42, 49-50, and 52-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US Pat. 6,074,213) in view of Damadian et al. (US Pat. 6,544,041 B1).
In re Claim 30, Hon discloses, a method of managing a user interface of a teleoperated surgical system (at least at Figure 10 and 14, and Col. 11-11, wherein Hon discloses a system for remote training a of a plurality of operators operating on a single virtual reality simulation of a patient, wherein each participant controls their own tools or controllers for actuating implements within the virtual reality simulation. Wherein each device in Figure 14 has their own state model of the state of the simulation (65) and this information is used to influence what actions they made take in Figures 15-16. Wherein Figure 14 once a user has made a change to their local state model only the changed content is sent to the state models of other user devices so to keep all models up to date as in 11:38-50 and 12:65-14:35 and this state information is converted by each local device and used to output the virtual image. See also 5:47-6:5, ), the method comprising: 
receiving first user input at a first master controller to impart motion to the first master controller (at least at Figure 10 and 14, wherein one of the users (100-103) impart motion to their various tool controllers (104,106,108,110,112)); 
rendering a first scene at a first user interface representing a virtual environment simulating a surgical site within a patient (at least at Figure 10 and 14, and the displayed image which represents a virtual simulation of the interior of a patient which is being operated on by the surgeons. See also 8:10-16, 9:45-47, etc.); 
wherein rendering the first scene at the first user interface includes rendering a representation of a first virtual instrument within the first scene, the representation of the first virtual instrument within the first scene having at least one of a position, speed and rotation corresponding to the at least one of position, speed and rotation imparted to the first master controller (at least at Figure 10 and 14, wherein the device (105) is rendered at a position which corresponds to the position of controller (106) operated by the user. Wherein this may also be done for other users of the noted devices and rendered on the display in (109,107,111), etc.);
presenting the first scene to a user at the first user interface, the scene includes the representation of the first virtual instrument within the scene (at least at (100) which renders the virtual instrument (105) accordingly in Figure 14. See also the other user’s display as in Figure 14);

receiving at a second user interface from the first user interface, an environmental variable describing at least one of position, speed and rotation imparted to the first master controller (at least at Figure 14, wherein the changes to the state model of the user who has changed the position of their controller is relayed to the state models of other participants. Wherein this process is further seen in Figures 15-16, wherein local state models (120) are updated at each remote station, which includes position based variables including (123,125) that describe a position of a defibrillator (119) and a chest compression device (118).  
See, e.g., C4: L56-67 and C5: L1-10 in regard to employing an input device in order to, inter alia, allow the user to input psychomotor data regarding, e.g., the “positioning of an instrument” used in the simulation (“an environmental variable describing at least one of the position, speed and rotation imparted to the first master controller”).  See also, e.g., C9: L20-30 in regard to employing input devices to provide psychomotor data regarding, e.g., “positioning of…instruments” (“environmental variable”).  See also claims 1, 6 and 7 in regard to an “input means” (claim 1) “wherein the input apparatus is responsive to position and apparatus of said implement” (claim 6) (means of inputting an “environmental variable”)).

receiving a second user input at a second master controller to impart motion to the second master controller (at least at Figure 14-16, wherein one of the other remote devices also changes the position of their device (106,108,110,112) and this change is propagated to the state models of the other devices);
rendering a second scene at the second user interface (at least at (101,102, 103, etc.) wherein the virtual patient scene is displayed on the other user’s display);

wherein rendering the second scene at the second user interface includes rendering a representation of a second virtual instrument within the second scene, the representation of the second virtual instrument in the scene having at least one of position, speed, and rotation corresponding to at least one of position, speed and rotation imparted to the second master controller (at least at Figure 10 and 14, wherein the devices (107, 109, 111) are rendered at a position which corresponds to the position of their respective controllers (108, 110, 112) operated by respective users and displayed on screen accordingly. Wherein this is also done for other users of the noted devices and rendered on the display in (109,107,111), etc.
See also, e.g., C4: L56-67 and C5: L1-10 in regard to employing an input device in order to, inter alia, allow the user to input psychomotor data regarding, e.g., the “positioning of an instrument” used in the simulation (“position, speed and rotation imparted to the second master controller”).  See also, e.g., C9: L20-30 in regard to employing input devices to provide psychomotor input data regarding, e.g., “positioning of…instruments” (“position, speed and rotation”).  See also claims 1, 6 and 7 in regard to an “input means” (claim 1) “wherein the input apparatus is responsive to position and apparatus of said implement” (claim 6) (means of inputting an “position, speed and rotation”))

wherein rendering the second scene at the second user interface includes rendering a representation of the first virtual instrument within the second scene, […]
(See, e.g., F14, 100 in regard to the assistant surgeon station (“second scene at the second user interface”) wherein scissors (“first virtual instrument) are depicted (109) which are being manipulated at F14, 102 the lead surgeon station).
presenting the second scene to a user at the second user interface, the second scene includes the representation of the second virtual instrument within the second scene and the representation of the first virtual instrument within the second scene (at least at the displays of devices (101-103) which includes the virtual representation of all devices (105,107,109,111) therein within the scene based on the position of those devices stored in their local internal state model image).

Furthermore, Hon may not specifically teach wherein the visual depictions of the instruments on the station displays are provided by taking input data in regard to the manipulation of an instrument from a first simulation station and then employing that input data at a second simulation station to depict the motion of that first instrument of the display of the second station (“translating the environmental variable describing at least one of the position, speed, and rotation imparted to the first master controller to represent at least one of a position, speed, and rotation of the representation of the first virtual instrument within the second scene at the second user interface”
However, Hon teaches employing input devices in order to allow the users to input data regarding the position, speed and rotation of simulated instruments (C4: L56-67 and C5: L1-10); as well as Hon teaches employing that input data to drive a fractional, virtual model that provides visual feedback within the simulation to each of the simulation stations based on changes to that model (C3: L10-15; C9: l35-45; C11: L30-40); as well as Hon teaches providing visual feedback by providing a visual depiction of the simulation by employing a “animation that derives directly from the fractional, virtual model” (C14: l35-45);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the teachings of Hon and to have used the data from the input devices regarding the movement of various instruments to drive the fractional, virtual model and then use any change in that model to provide a computer animation of those various instruments as appropriate to the various simulation stations, so as to provide as high fidelity a simulation as possible.


In re Claim 37, Hon applied to claims 30 discloses the claimed invention as shown above. Hon further discloses wherein rendering the scene comprises […] allowing the user of the first user interface to view the scene when viewing the scene (at least at Figure 10 and 14 wherein all of the users participate in the same surgical exercise). Hon is arguably silent on rendering the scene as a translucent layer, the examiner takes OFFICIAL NOTICE that the concept and advantages of rendering the scene as a translucent layer were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Hon by rendering the scene in a translucent layer, to obtain predictable results of enabling the user to see both their implements and the underlying anatomical structure simultaneous so as to not obstruct a user’s point of view.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In re Claim 38, Hon applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses providing a surgical exercise to the user of the first user interface, and wherein the surgical exercise is also substantially concurrently provided to a user of the second user interface (at least at Figure 10 and 14 wherein all of the users participate in the same surgical exercise). 
In re Claim 39, Hon applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses wherein receiving the environmental variable comprises receiving the environmental variable over a wide-area network (at least at least at Figure 10 wherein the stations are position at opposite parts of the country. See also claim 13 and Col. 5 for international teams). 
In re Claim 40, Hon applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses wherein rendering the scene and rendering the scene are performed on separate canvases (at least at least at Figure 10 and 14 wherein the rendering of the various virtual images are displayed on each user’s respective display device). 

In re Claim 42, see rejection of Claim 30.
In re Claim 49, Hon applied to claims 42 discloses the claimed invention as shown above. Hon further discloses wherein rendering the scene comprises […] allowing the user of the first user interface to view the scene when viewing the scene (at least at Figure 10 and 14 wherein all of the users participate in the same surgical exercise). Hon is arguably silent on rendering the scene as a translucent layer, the examiner takes OFFICIAL NOTICE that the concept and advantages of rendering the scene as a translucent layer were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Hon by rendering the scene in a translucent layer, to obtain predictable results of enabling the user to see both their implements and the underlying anatomical structure simultaneous so as to not obstruct a user’s point of view.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In re Claim 50, Hon applied to claims 42 discloses the claimed invention as shown above. Modified Hon further discloses wherein rendering the scene and rendering the scene are performed on separate canvases (at least at least at Figure 10 and 14 wherein the rendering of the various virtual images are displayed on each user’s respective display device). 

In re Claim 52, see rejection of Claim 30.
In re Claim 53, Hon applied to claims 30 discloses the claimed invention as shown above. Modified Hon further discloses sensing the motion imparted to the first master controller; determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller; sensing the motion imparted to the second master controller; and determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the second master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission). 
In re Claim 54, Hon applied to claims 42 discloses the claimed invention as shown above. Modified Hon further discloses a first sensor the motion imparted to the first master controller; determining at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller; and AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.116Page 9Application Number: 15/526,691Dkt: 3948.005US1Filing Date: May 12, 2017Title: INTEGRATED USER ENVIRONMENTSa second sensor the motion imparted to the second master controller; determining at least one of position, speed and rotation imparted to the second master controller, based upon the sensed motion imparted to the second master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission. Wherein at least sensors are discussed in Col. 9, among others). 
In re Claim 55, Hon applied to claims 52 discloses the claimed invention as shown above. Modified Hon further discloses sense the motion imparted to the first master controller; determine at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the first master controller; sense the motion imparted to the second master controller; and determine at least one of position, speed and rotation imparted to the first master controller, based upon the sensed motion imparted to the second master controller (at least at least at Figure 10 and 14 wherein the position of the controller is sensed and determined by the device and this information fed into the local state model for image generation and state information transmission). 

In re Claim 56-58, see rejection of Claim 30.

Claims 32-34 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Itkowitz et al. (US Pub. 2011/0118752 A1).
In re Claim 32, Hon applied to claims 30 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] further comprising: receiving an annotation variable from the second user interface, the annotation variable describing an annotation to render on the scene; and wherein presenting the scene includes presenting the annotation in the scene (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display and this annotation data is sent to the other display device (185) for display upon the surgical scene as shown). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 33, Hon applied to claims 32 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation includes a crayon control, a highlighter control, or a pointer icon (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display by using a highlighter or crayon type control). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 34, Hon applied to claims 32 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation is selected by a user of the second user interface (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display based on an input method they select). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 44, Hon applied to claims 42 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the communication subsystem is further configured to receive an annotation variable from the second user interface, the annotation variable describing an annotation to render on the scene; and wherein presenting the scene includes presenting the annotation in the scene (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display and this annotation data is sent to the other display device (185) for display upon the surgical scene as shown). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 45, Hon applied to claims 44 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation includes a crayon control, a highlighter control, or a pointer icon (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display by using a highlighter or crayon type control). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.
In re Claim 46, Hon applied to claims 45 discloses the claimed invention as shown above. Hon is arguably silent on, but Itkowitz et al. teaches: [a remote surgical simulation system, comprising] wherein the annotation is selected by a user of the second user interface (at least at Figure 15, and [0275]-[0278], wherein a remote surgeon (181) can telestrate on their display based on an input method they select). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Hon to have the system enable a user to draw on one of the user interfaces and also send this state or image data to other devices for rendering, as taught by Itkowitz et al. for the purpose of enabling a user to draw or illustrate information in a graphical fashion to other users for the benefit of enhancing communication pathways between participants in the operation.

Response to Arguments
	Applicant’s arguments are moot in light of the new bases of the art rejections made supra.
	

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715